The portion of the petition for writ of mandamus seeking to compel the postconviction court to rule on motions for postconviction relief filed on or about August 8, August 23, October 26, and December 5, 2017, is denied without prejudice because it appears that proceedings in the circuit court relating to those motions are progressing. The portion of the petition seeking to compel a ruling on a November 28, 2017, motion for discharge is denied as moot. To the extent that Petitioner seeks to compel the circuit court to rule on any additional motions, Petitioner must raises those issues in a new petition for writ of mandamus. Petitioner's request for oral argument, motions for relief, motion for extension of time, and motions to correct the record are denied as moot. Petitioner's motion to dismiss and motion for appointment of counsel for postconviction proceedings are denied without prejudice to Petitioner filing those motions in the circuit court.
BLACK, SALARIO, and BADALAMENTI, JJ., Concur.